DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (USPatent 5784315), hereinafter as Itoh.
Regarding claim 1, Itoh teaches a data writing method of a non-volatile memory, comprising: 
performing a first data write operation on a plurality of selected memory cells (Fig 11A, write output from 81); 
recording a total number of times that a data write pulse is supplied in the first data write operation (Fig 11A, write counting circuit); 

adjusting a voltage absolute value of the data write pulse according to the indication value (Fig 13, based on the table decide write voltage Vpp); 
increasing the indication value by an offset value (Fig 13/14 delta Vpp); storing adjusted the indication value to a storage device (Fig 11A, data table and col 13 line 9-10); and 
reading adjusted the indication value by the storage device when performing a second data write operation on the plurality of selected memory cells, and the voltage absolute value of the data write pulse is adjusted according to adjusted the indication value to perform the second data write operation, wherein the second data write operation occurs after the first data write operation (Fig 11A, write pulse generating circuit is adjusted by previous write count based on Fig 13, also col 13 line 9-25).
Regarding claim 2, Itoh teaches the step of comparing the total number of times of the data write pulse with the preset threshold value to obtain the indication value comprises: 
adjusting the indication value when the total number of times of the data write pulse is greater than the threshold value (Fig 13); and 
increasing the voltage absolute value of the data write pulse according to the indication value (Fig 13).
Regarding claim 7, Itoh teaches the data writing method further comprises: recording a total number of times that a program pulse is supplied (Fig 13);
comparing the total number of times of the program pulse and a preset program threshold value to obtain a program indication value (Fig 13); and
adjusting a voltage absolute value of the program pulse according to the program indication value (Fig 13).
claim 8, Itoh teaches adjusting the program indication value when the total number of times of the program pulse is greater than the program threshold value (Fig 13); and increasing a voltage absolute value of the program pulse according to the program indication value (Fig 13).
Regarding claim 9, Itoh teaches the step of adjusting the program indication value when the total number of times of the program pulse is greater than the program threshold value comprises: increasing the program indication value by an offset value (Fig 13).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, in view of Melik-Martirosian (PGPUB 20120239858), hereinafter as MM.
Regarding claim 4, Idoh teaches a method as in rejection of claim 2,
But not expressly recording a total number of times that an erase pulse is supplied; comparing the total number of times of the erase pulse and a preset erase threshold value to obtain an erase indication value; and adjusting a voltage absolute value of the erase pulse according to the erase indication value;
MM teaches recording a total number of times that an erase pulse is supplied; comparing the total number of times of the erase pulse and a preset erase threshold value to obtain an erase indication 
Since MM and Itoh are both from the same field of semiconductor memory device, the purpose disclosed by MM would have been recognized in the pertinent art of Itoh.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the method as in MM into the method of Itoh for the purpose of adjusting programing/erase voltage.
Regarding claim 5, argument used in rejection of claim 4 applies.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh and MM, in view of Hong et al. (PGPUB 20180090209), hereinafter as Hong.
Regarding claim 6, Itoh and MM teach a method of as in rejection of claim 5,
But not expressly increasing the erase indication value by an offset value
Hong teaches increasing the erase indication value by an offset value (equation 2).
Since Hong and Itoh are both from the same field of semiconductor memory device, the purpose disclosed by Hong would have been recognized in the pertinent art of Itoh.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the method as in Hong into the method of Itoh for the purpose of adjusting programing voltage.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, in view of Honda (PGPUB 20060227645), hereinafter as Honda.
Regarding claim 10, Itoh teaches a method of as in rejection of claim 1,

Honda teaches selecting the plurality of selected memory cells according to an address information (Fig 8, ST1).
Since Honda and Itoh are both from the same field of semiconductor memory device, the purpose disclosed by Honda would have been recognized in the pertinent art of Itoh.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the method as in Honda into the method of Itoh for the purpose of adjusting programing voltage.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827